Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
2.	This Final Office Action is responsive to Applicants’ amendments and arguments, as received 02/07/2022.  Claims 1-20 remain pending, of which claims 1 and 19-20 are independent.

3.	The Examiner maintains and reiterates the double patenting rejections of claims 1-20, as previously presented in the Non-Final Office Action dated 11/12/2021.  The rejection is not reproduced here, as it is already on the record via the prior Office Action.

4.	The Examiner maintains and reiterates the indication of allowable subject matter for claims 4-12, as previously presented in the Non-Final Office Action.


Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:



7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.	Claims 1 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2012/0274662 (“Kim”) in view of Non-Patent Literature “Button UX Design: Best Practices, Types and States” (“Babich”).
Regarding claim 1, KIM teaches a computer-implemented method of providing a … button display on a terminal device (for a mobile device type as described per [0192], a touchscreen UI with soft/onscreen button features are provided, e.g. as shown in FIG. 1 for example and described per [0002] and [0066]), the method comprising: 
displaying a … button in a default state on a touch display screen of the terminal device, wherein a first graphic is displayed in the … button (see the aforementioned cited-to portions/FIGs, as further clarified per [0010], [0069], and [0076]-[0077] where the onscreen element is made larger and/or magnified as a function of a user’s touch pressure application, and where the default state for the onscreen element is a no-pressure state that is not made larger/magnified); 
detecting a tap operation or a second touch and hold operation, wherein the second touch and hold operation is an operation of a target object on the suspend button for a touch time exceeding a second duration and controlling the … button to present an effect that the first graphic is zoomed in or zoomed out ([0010], [0069], and [0076]-[0077] where the onscreen element is made larger and/or magnified as a function of a user’s touch pressure application, and where the default state for the onscreen element is a no-pressure state that is not made larger/magnified, and when pressure is applied – presumably for some non-zero threshold of time – then the onscreen element is made larger / magnified), and then displaying the … button restored to the default state (the aforementioned cited-to portions and corresponding features, when a user’s finger/touch is lifted/removed such that a zero-pressure circumstance is reverted to, then the size/magnification also reverts).

Kim teaches an onscreen element magnification effect, e.g. as discussed above, and is applied to a breadth of onscreen elements as mentioned per [0066], and presumably a button or press/push-ready feature is contemplated.  Kim does not teach that the button or the like is for a suspension function, e.g. per the further limitation that the onscreen element is a suspend button, as recited.  Rather, the Examiner relies upon BABICH to teach what Kim may otherwise lack, see e.g. Babich’s “force stop” bittpm per page 7 (and where Babich further contemplates toggle and on/off switches in other portions of the reference).
Kim and Babich both relate to onscreen GUI elements, e.g. buttons and the like.  Hence, the references are similarly directed and therefore analogous.  It would have been obvious to one of ordinary skill in the art to extend Kim’s onscreen feedback for button events/actions to a variety of types of buttons as known in the state of the art, e.g. as detailed by Babich and inclusive of a suspend-type button, with a reasonable expectation of success, for purposes of providing users with onscreen/visual feedback and thereby improving their user experience.

Regarding claim 13, Kim in view of Babich teaches the method according to claim 1, as discussed above.  The aforementioned references further teach the additional limitations further comprising: prior to detecting a sliding operation, detecting a first touch and hold operation that is an operation of the target object on the suspend button for a touch time exceeding a first duration and in response to detecting the first touch and hold operation, enabling a function of responding to the sliding operation (Kim’s [0078] teaching a touch and hold and then drag gesture by the user, the effect being the same/similar magnification aspect discussed above in relation to claim 1, and where a gesture as mentioned here necessarily involves a duration that is non-zero for it be operative and receive the benefit of the magnification application/effect).  The motivation for combining the references is as discussed above in relation to claim 1.

Regarding claim 14, Kim in view of Babich teaches the method according to claim 1, as discussed above.  The aforementioned references further teach the additional limitations further comprising: in response to detecting that a sliding operation ends, displaying the suspend button restored to the default state (the aforementioned cited-to portions and corresponding features per claim 1, and wherein a user’s finger/touch is lifted/removed such that a zero-pressure circumstance is reverted to, then the size/magnification also reverts) and executing an instruction corresponding to the sliding operation (Kim’s [0078] teaching a touch and hold and then drag gesture by the user, the effect being the same/similar magnification aspect discussed above in relation to claim 1).  The motivation for combining the references is as discussed above in relation to claim 1.

Regarding claim 15, Kim in view of Babich teaches the method according to claim 1, as discussed above.  The aforementioned references further teach the additional limitations further comprising: when displacement of the first graphic that is generated along with a sliding track of a sliding operation exceeds a specified distance or the first graphic moves to a specified location, executing an instruction corresponding to the sliding operation (Kim’s [0078] teaching a touch and hold and then drag gesture by the user, the effect being the same/similar magnification aspect discussed above in relation to claim 1, and where a gesture as mentioned here necessarily involves a duration that is non-zero for it be operative and receive the benefit of the magnification application/effect, and where the drag may be feasibly implemented with a drag path/track as contemplated by Babich but also Kim (e.g. Kim’s toggle slider controls are laid on a track/path, which the Examiner believes is same/similar)).  The motivation for combining the references is as discussed above in relation to claim 1.

Regarding claim 16, Kim in view of Babich teaches the method according to claim 1, as discussed above.  The aforementioned references further teach the additional limitations further comprising: wherein controlling the suspend button to present the effect that the first graphic is zoomed in or zoomed out comprises changing a visual parameter of the first graphic (Kim’s [0078] teaching a touch and hold and then drag gesture by the user, the effect being the same/similar magnification aspect discussed above in relation to claim 1), wherein the visual parameter is at least one of: transparency, color, brightness, or gradation (and where a further visual effect may be applied per Kim’s [0086] onwards, discussing for example thickness, saturation, and color control).  The motivation for combining the references is as discussed above in relation to claim 1.

Regarding claim 17, Kim in view of Babich teaches the method according to claim 1, as discussed above.  The aforementioned references further teach the additional limitations further comprising: executing an instruction corresponding to the tap operation or the second touch and hold operation (Kim’s [0078] teaching a touch and hold and then drag gesture by the user, the effect being the 

Regarding claim 18, Kim in view of Babich teaches the method according to claim 1, as discussed above.  The aforementioned references further teach the additional limitations further comprising: wherein the suspend button comprises a first display area and a second display area, wherein the first display area is used to display the suspend button, and an area of the first display is greater than an area of the second display area and detecting a touch operation of the target object on the suspend button comprises: detecting a touch operation of the target object at a location of the second display area on the touch display screen, to detect the touch operation of the target object on the suspend button (Kim’s [0078] teaching a touch and hold and then drag gesture by the user, the effect being the same/similar magnification aspect discussed above in relation to claim 1, and where the drag may be feasibly implemented with a drag path/track as contemplated by Babich but also Kim (e.g. Kim’s toggle slider controls are laid on a track/path, which the Examiner believes is same/similar, and has a first and second portions as recited where the toggle is performed by appropriating an element on the track/path from one portion to another for example)).  The motivation for combining the references is as discussed above in relation to claim 1.

Regarding claim 19, the claim includes the same or similar limitations as claim 1 discussed above, and is therefore rejected under the same rationale.  The claim additionally recites at least one processor and at least one storage medium, which are necessarily included in the types of devices discussed per Kim’s [0192]-[0193] for the described frameworks to function as intended.

Regarding claim 20, the claim includes the same or similar limitations as claim 1 discussed above, and is therefore rejected under the same rationale. The claim additionally recites one or more processor and a non-transitory computer storage medium, which are necessarily included in the types of devices discussed per Kim’s [0192]-[0193] for the described frameworks to function as intended.


9.	Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Babich and further in view of U.S. Patent Application Publication No. 2014/0108982 (“Pasceri”) {cited by Applicants per IDS}.
Regarding claim 2, Kim in view of Babich teach the method according to claim 1, as discussed above.  The aforementioned references further teach the additional limitations for detecting a sliding operation of the target object on the suspend button and controlling the first graphic to present a dynamic change along with a sliding track of the sliding operation (Kim’s [0078] teaching a touch and hold and then drag gesture by the user, the effect being the same/similar magnification aspect discussed above in relation to claim 1, and where a further visual effect may be applied per Kim’s [0086] onwards, discussing for example thickness, saturation, and color control) but not the further limitation wherein the dynamic change comprises protrusion deformation occurring on the first graphic in a direction opposite to a sliding direction.  Rather, the Examiner relies upon PASCERI to teach what Kim and Babich otherwise lack, see e.g. Pasceri’s [0022] teaching that a comparable drag gesture results in a “transformation of the visual state of the object” resulting in a “teardrop shaped object” such that the object may be perceived as “stretched or enlarged according to the initial drag movement.”
The aforementioned references contemplate onscreen elements in a GUI, and the manipulations and changes thereto upon a user’s drag gesture/input.  Hence, the references are similarly directed and therefore analogous.  It would have been obvious to one of ordinary skill in the art 

Regarding claim 3, Kim in view of Babich and further in view of Pasceri teach the method according to claim 2, as discussed above.  The aforementioned references may further teach the limitations wherein in the default state, the first graphic is circular (Kim’s toggle feature involved a user control in a drag/slide path/track, and the control is circular and otherwise could feasibly be any shape that is capable of being slotted into a path/track, and more generally per Babich it would be obvious for buttons and the equivalent to reasonably assume many different shapes inclusive of circles for example) and the first graphic during the dynamic change is water droplet-shaped or quasi-elliptical (Pasceri’s [0022] teaching that a comparable drag gesture results in a “transformation of the visual state of the object” resulting in a “teardrop shaped object” such that the object may be perceived as “stretched or enlarged according to the initial drag movement”).  The motivation for combining the references is as discussed above in relation to claim 2.


Response to Arguments
10.	Applicants’ arguments filed 02/07/2022 have been fully considered but are respectfully not persuasive.
As the Examiner understands it, Applicants’ independent claim requires a “suspend button” in a “default state” on a touchscreen, the button having a first graphic displayed therein.  The button is capable of receiving a “tap operation” or a “press and hold operation” for a prescribed time duration.  
As a first matter, the various steps recited in relation to the claim’s button feature little or no temporal ordering, or causal ordering for that matter.  For example, the claim does not even recite any requirement that the controlling and default state restoration button are performed as any consequence of the recited tap or touch and hold.  Accordingly, at best, the claim requires that the button is stateful in having a default state and some other unrecited/unenumerated state from which it can be restored back to the default.  There is no explicit recitation that the button state goes from default to some other state as a function of the tap or touch and hold; rather, the claim merely features an implicit ordering in which its steps are provided but without any explicit linking between the steps are to ordering or causation.  The Examiner mentions these details to help Applicants understand how the claim is or can be interpreted, and because Applicants’ arguments appear to require some of these unrecited aspects of ordering/causation.  If Applicants’ believe the claim overcomes the state of the prior art as a consequence of ordering/causation aspects relating to the recited steps, then Applicants can improve the examination and prosecution of this application and its claims by explicitly required them in the claim.

Turning to the cited prior art, Kim as cited to very clearly teaches that an onscreen element can be made to increase in size per [0069] and/or zooming per [0076].  These effects as applied to the onscreen element are performed as a function of a user’s touch and the touch pressure.  For example, the longer the touch is applied and/or the greater the pressure, the greater the effect is progressively applied, as the Examiner understands it.  Accordingly, the onscreen element per these cited portions is akin to the recited “button” of Applicants’ claims, and is feasibly subject to either tap or touch and hold actions as a user might perform.  Feasibly if the user performs a touch and hold, then the applied action implicitly has a duration, e.g. verses a mere tap and/or press and lift.  The “target object” as recited could be, for example, the user’s finger or a stylus.  If Applicants’ believe clarification is needed to better express what is intended by “target object”, the Examiner recommends clarifying amendments to that effect.  Finally, the teachings per Kim clearly provide for the onscreen element to be subject to enlargement and/or zooming, which reads on the recited “controlling” step as featured in claim 1 for example.  If the user of Kim removes their finger/stylus, then intuitively the button restores to a default size.  Even from reading Applicants’ arguments, it is unclear why Kim or Kim in view of Babich cannot be fairly read to map to the steps and features recited in Applicants’ claim 1 for example.

Finally, the Examiner invites Applicants’ to consider the cited-to portions of Uenohara and Hotelling, e.g. as detailed below in the Conclusion section.  The Examiner believes their teachings to be salient to Applicants’ claims as discussed above.  In the interest of expediting prosecution, Applicants should consider Examiner’s clarifying remarks in view of Kim as provided above, for example, but also these two portions of Uenohara and Hotelling respectively as well.


Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure:
US 2012/0127102 Uenohara- [0052] discussing an onscreen button that is made to change in size as a function of a user’s engagement with the button, e.g. via the user’s finger, and wherein the scale enlargement of the button as described is akin to Applicants’ zoom effect as recited per claim 1’s controlling step for example.
US 2006/0026535 Hotelling- [0154] teaching an onscreen GUI element that can pulsate and even grow in size / enlarge, e.g. as a function of a user’s touch, and wherein the enlargement of the GUI element as described is akin to Applicants’ zoom effect as recited per claim 1’s controlling step for example.
US 2016/0127102 Kim
US 2010/0281121 Cheng
US 2014/0245227 Xu
US 2015/0178972 Barcay
US 7271815 Clas
US 7945503 Gottlieb
US 2012/0290978 Devecka
US 2014/0098108 Fong
US 2016/0224235 Forsstrom
Non-Patent Literature “Make object scale pulse smoothly when selected”
Non-Patent Literature “How to make an object pulse continuously?”


12.	THIS ACTION IS MADE FINAL.  Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOURJO DASGUPTA whose telephone number is (571)272-7207. The examiner can normally be reached M-F 8am-5pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571 272 9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SHOURJO DASGUPTA/Primary Examiner, Art Unit 2174